 

Exhibit 10.1

TARGA RESOURCES CORP.

EQUITY COMPENSATION PLAN

(As Amended and Restated Effective February 17, 2016)

Section 1. Purpose of the Plan.

The Targa Resources Corp. Equity Compensation Plan (the “Plan”) has been adopted
by Targa Resources Corp., a Delaware corporation (the “Company”), the parent
company entity of Targa Resources Partners LP, a Delaware limited partnership
(the “Partnership”).  The Plan is intended to promote the interests of the
Partnership, the Company and their Affiliates by providing to employees,
consultants and directors of the Partnership, the Company and their Affiliates
incentive compensation awards for superior performance that are based on
Stock.  The Plan is also contemplated to enhance the ability of the Partnership,
the Company and their Affiliates to attract and retain the services of
individuals who are essential for the growth and profitability of the Company,
the Partnership and their Affiliates, and to encourage them to devote their best
efforts to advancing the business of the Company, the Partnership and their
Affiliates.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means an Option, Restricted Stock, Performance Share, Other Stock-Based
Award, or Replacement Award, and shall also include any tandem DERs granted with
respect to a Performance Share.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

“Board” means the Board of Directors of the Company.

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company;

--------------------------------------------------------------------------------

 

(ii) the stockholders of the Company approve, in one or a series of
transactions, a plan of complete liquidation of the Company; or

(iii) the sale or other disposition by the Company of all or substantially all
of its assets in one or more transactions to any Person other than the Company
or an Affiliate of the Company.

Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code and with respect to which a Change of Control will
accelerate payment, “Change of Control” shall mean a “change of control event”
as defined in the regulations and guidance issued under Section 409A of the
Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or, if none, the Board
or such committee of the Board, if any, as may be appointed by the Board to
administer the Plan.

“Consultant” means an independent contractor, other than a Director, who
performs services for the benefit of the Company, the Partnership or an
Affiliate of either.

“DER” or “Dividend Equivalent Right” means a contingent right, granted in tandem
with a specific Performance Share, to receive an amount in cash equal to the
cash dividends declared by the Company with respect to a share of Stock during
the period such DER is outstanding.

“Director” means a member of the Board or a board of directors of an Affiliate
who is not an Employee.

“Employee” means any employee of the Company, the Partnership or an Affiliate of
either who performs services for the benefit of the Company, the Partnership or
an Affiliate of either.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a share of Stock on the
principal national securities exchange or other market in which trading in Stock
occurs on the applicable date (or if there is no trading in Stock on such date,
on the next preceding date on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee).  In the
event Stock is not traded on a national securities exchange or other market at
the time a determination of fair market value is required to be made hereunder,
the determination of fair market value shall be made in good faith by the
Committee.

“Option” means an option to purchase Stock granted under the Plan.

“Other Stock-Based Award” means an award granted pursuant to Section 6(d) of the
Plan.

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

-2-

--------------------------------------------------------------------------------

 

“Performance Share” means a phantom (notional) share of Stock granted under the
Plan which entitles the Participant to receive an amount of cash equal to the
Fair Market Value of one share of Stock upon vesting of the Performance Share;
however, the Committee, in its discretion, may elect to pay such vested
Performance Share with a share of Stock in lieu of cash.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Replacement Award” means an Award granted pursuant to Section 6(e) of the Plan.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

“Restricted Stock” means a share of Stock granted under the Plan that is subject
to a Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Stock” means the common stock of the Company, par value $0.001 per share.

Section 3. Administration.

(a) Governance.  The Plan shall be administered by the Committee.

(b) Delegation.  Subject to the following and applicable law, the Committee, in
it sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any.  Upon any such delegation, all
references in the Plan to the “Committee,” other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan.  Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b‑3 or a member of the
Board.

(c) Authority and Powers.  Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to: (i)
designate Participants; (ii) determine the type or types of Awards to be granted
to a Participant; (iii) determine the number of shares of Stock to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan; (vii)
establish, amend, suspend, or waive

-3-

--------------------------------------------------------------------------------

 

such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.  Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any
Participant.

Section 4. Stock Subject to the Plan.

(a) Limits on Stock Deliverable.  Subject to adjustment as provided in Section
4(c), the number of shares of Stock that may be delivered with respect to Awards
under the Plan may not exceed 745,785 shares; provided, however, if any Award
(including Restricted Stock) is terminated, forfeited or expires for any reason
without the delivery of Stock covered by such Award or shares of Stock are
withheld from an Award to satisfy the exercise price or the employer’s tax
withholding obligation with respect to such Award, such shares of Stock shall
again be available for delivery pursuant to other Awards granted under the
Plan.  Notwithstanding the foregoing, (i) there shall not be any limitation on
the number of Awards that may be granted under the Plan and paid in cash, and
(ii) any shares of Stock allocated to an Award shall, to the extent such Award
is paid in cash, be again available for delivery under the Plan with respect to
other Awards.

(b) Sources of Stock Deliverable Under Awards.  Any shares of Stock delivered
pursuant to an Award shall consist, in whole or in part, of Stock acquired in
the open market or from any Affiliate, the Company, the Partnership or any other
Person, or any combination of the foregoing, as determined by the Committee in
its sole discretion.

(c) Adjustments.  In the event that the Committee determines that any dividend
(whether in the form of cash, Stock, other securities, or other property),
recapitalization, split, reverse split, reorganization, merger, Change of
Control, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Stock or other securities of the Company, issuance of warrants or other
rights to purchase Stock or other securities of the Company, or other similar
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate in order to prevent the dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and type of shares of Stock (or other securities or
property) with respect to which Awards may be granted, (ii) the number and type
of shares of Stock (or other securities or property) subject to outstanding
Awards, (iii) the grant or exercise price with respect to any Award, or (iv) if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, that the number of shares of Stock subject to any
Award shall always be a whole number.  With respect to any other similar event
that would not result in a FASB ASC Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards in such
manner as it deems appropriate with respect to such other event.

-4-

--------------------------------------------------------------------------------

 

Section 5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

Section 6. Awards.

(a) Options.  The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of shares
of Stock to be covered by each Option, and the conditions and limitations
applicable to the exercise of the Option, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

(i) Exercise Price.  The exercise price per share of Stock under an Option shall
be determined by the Committee at the time the Option is granted and, except
with respect to a Replacement Award, may not be less than its Fair Market Value
as of the date of grant.

(ii) Time and Method of Exercise.  The Committee shall determine (a) the time or
times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated exercisability upon the achievement of
specified performance goals or other events, and, (b) in its discretion, the
method or methods by which payment of the exercise price with respect thereto
may be made or deemed to have been made, which may include, without limitation,
cash, check acceptable to the Company, a “cashless-broker” exercise through a
program approved by the Company, with the consent of the Company, the
withholding of Stock that would otherwise be delivered to the Participant upon
the exercise of the Option, other securities or other property, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price.

(iii) Forfeitures.  Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting with the
Company, the Partnership and their Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all Options shall be forfeited by the Participant.  The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options.

(b) Performance Shares.  The Committee shall have the authority to determine the
Employees, Consultants, and Directors to whom Performance Shares shall be
granted, the number of Performance Shares to be granted to each such
Participant, the Restricted Period, the time or conditions under which the
Performance Shares may become vested or forfeited, which may include, without
limitation, the accelerated vesting upon the achievement of specified
performance goals or other events, and such other terms and conditions as the
Committee may establish with respect to such Awards, including whether DERs are
granted with respect to such Performance Shares.

(i) DERs.  Unless and to the extent provided otherwise by the Committee in its
discretion, a grant of Performance Shares shall include a tandem DER grant,
which provides that such DERs shall be credited to a bookkeeping account
(without interest)

-5-

--------------------------------------------------------------------------------

 

and shall be paid to the Participant in cash upon the vesting of the tandem
Performance Share.  However, the Committee, in its discretion, may provide such
other terms, including different vesting and payment forms and mediums and the
“investment” of such DERs in additional Performance Shares, as it may choose
with respect to DERs and may also provide that a grant of Performance Shares
does not include tandem DERs.

(ii) Forfeitures.  Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting
arrangement with the Company, the Partnership and their Affiliates or membership
on the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Performance Shares awarded the Participant,
and any outstanding tandem DERs credited to such Participant, shall be
automatically forfeited on such termination.  The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Performance Shares and DERs.

(iii) Lapse of Restrictions.  Upon or as soon as reasonably practical following
the vesting of each Performance Share, subject to the provisions of Section
8(b), the Participant shall be entitled to receive from the Company cash equal
to the Fair Market Value of one share of Stock as of the vesting date; however,
the Committee, in its discretion, may elect to pay such vested Performance Share
in the form of one share of Stock in lieu of cash.

(c) Restricted Stock.  The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Restricted Stock shall be granted,
the number of shares of Restricted Stock to be granted to each such Participant,
the Restricted Period, the conditions under which the Restricted Stock may
become vested or forfeited, which may include, without limitation, the
accelerated vesting upon the achievement of specified performance goals or other
events, and such other terms and conditions as the Committee may establish with
respect to such Awards.

(i) Dividends.  To the extent provided by the Committee, in its discretion, a
grant of Restricted Stock may provide that dividends declared by the Company
with respect to the Restricted Stock shall be subject to such forfeiture and
other restrictions as the Committee may choose and, if so restricted, such
dividends shall be held, without interest, until the dividend vests or is
forfeited.  In addition, the Committee may provide that such dividends be used
to acquire additional shares of Restricted Stock for the Participant.  Such
additional shares of Restricted Stock may be subject to such vesting and other
terms as the Committee may proscribe.  Absent such a restriction on the
dividends subject to the Award Agreement, dividends with respect to a share of
Restricted Stock shall be paid to the holder of the Restricted Stock without
restriction.

-6-

--------------------------------------------------------------------------------

 

(ii) Forfeitures.  Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting with the
Company, the Partnership and their Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Restricted Stock awarded the Participant, and any unpaid
dividends credited to the Participant, shall be automatically forfeited on such
termination.  The Committee may, in its discretion, waive in whole or in part
such forfeitures with respect to a Participant’s Restricted Stock and dividends.

(iii) Lapse of Restrictions.  Upon or as soon as reasonably practical following
the vesting of each share of Restricted Stock, subject to the provisions of
Section 8(b), the Participant shall be entitled to have the restrictions removed
from his or her Stock certificate so that the Participant then holds an
unrestricted share of Stock.

(d) Other Stock-Based Awards.  Other Stock-Based Awards may be granted under the
Plan to such Employees, Consultants and Directors as the Committee, in its
discretion, may select.  An Other Stock-Based Award shall be an award
denominated or payable in, valued in or otherwise based on or related to Stock,
in whole or in part and shall include unrestricted Stock paid in lieu of any
bonus or incentive compensation otherwise payable in cash.  The Committee shall
determine the terms and conditions, if any, of any such Other Stock-Based
Award.  An Other Stock-Based Award may be paid in cash, Common Stock (including
Restricted Stock) or any combination thereof as determined by the Committee, in
its discretion.

(e) Replacement Awards.  Awards may be granted under the Plan in substitution or
replacement for similar equity awards cancelled or forfeited by Employees,
Consultants and Directors as a result of a merger or acquisition by the Company,
the Partnership, or an Affiliate of an entity or the assets of an entity.  Such
Replacement Awards may have such terms and conditions as the Committee may
determine, and the exercise price of an Option may be less than the Fair Market
Value of a share of Stock on the date of such substitution or replacement.

(f) General.

(i) Awards May Be Granted Separately or Together.  Except as provided below,
Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for any other Award granted
under the Plan or any award granted under any other plan of the Company, the
Partnership or any Affiliate.  Awards granted in addition to or in tandem with
other Awards or awards granted under any other plan of the Company, the
Partnership or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in paragraph (C) below, each Award shall be exercisable
or payable only by or to the Participant during the Participant’s lifetime, or
by the person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.

-7-

--------------------------------------------------------------------------------

 

(B) Except as provided in paragraphs (A) and (C), no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.

(C) To the extent specifically provided or approved by the Committee with
respect to an Award, an Award may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities on such terms and conditions as the Committee
may from time to time establish.

(iii) Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Stock Certificates.  All certificates for Stock or other securities of the
Company delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(v) Consideration for Grants.  Awards may be granted for such consideration,
including services, as the Committee determines.

(vi) Delivery of Stock or other Securities and Payment by Participant of
Consideration.  Notwithstanding anything in the Plan or any Award Agreement to
the contrary, if the Company is not reasonably able to obtain Stock to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange, no delivery shall occur until such time
as the Committee, in good faith, determines that the delivery of Stock may be
made without violating the rules or regulations of any applicable law or
securities exchange.  No Stock or other securities shall be delivered pursuant
to any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company.

-8-

--------------------------------------------------------------------------------

 

(vii) Change in Control, Similar Events.  Upon the occurrence of a Change of
Control, any change in applicable law or regulation affecting the Plan or Awards
thereunder, or any change in accounting principles affecting the financial
statements of the Company, the Committee, in its sole discretion, without the
consent of any Participant or holder of the Award, and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions in order to either prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or an
outstanding Award or mitigate any unfavorable accounting consequences:

(A) provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or
(ii) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;

(B) provide that such award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

(C) make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of (including the
exercise price), and the vesting and performance criteria included in,
outstanding Awards, or both;

(D) provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

(E) provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.

Notwithstanding the foregoing, (i) with respect to an above event that is an
“equity restructuring” event that would be subject to a compensation expense
pursuant to FASB ASC Topic 718 if a discretionary change is made, the provisions
in Section 4(c) shall control to the extent they are in conflict with the
discretionary provisions of this Section 6 and (ii) upon a Change of Control all
Awards shall become vested and exercisable or payable, as the case may be,
unless, and to the extent, the Committee specifically provides to the contrary
in the Award Agreement with respect to a Change of Control.

-9-

--------------------------------------------------------------------------------

 

Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan.  Except as required by the rules of the principal
securities exchange on which Stock is traded and subject to Section 7(b) below,
the Board or the Committee may amend, alter, suspend, discontinue, or terminate
the Plan in any manner, without the consent of any member, Participant, other
holder or beneficiary of an Award, or other Person.

(b) Amendments to Awards.  Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 6(f)(vii) or, as
determined by the Committee, in its sole discretion, as being necessary or
appropriate to comply with applicable law, including, without limitation,
Section 409A of the Code, in any Award shall materially reduce the benefit of a
Participant without the consent of such Participant.

Section 8. General Provisions.

(a) No Rights to Award.  No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants.  The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding.  The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Stock, other securities or property, or Stock that would otherwise be issued or
delivered pursuant to such Award) of any applicable taxes payable in respect of
the grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.

(c) No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company, the
Partnership or any Affiliate or to remain on the Board or a Consultant, as
applicable.  Further, the Company, the Partnership or an Affiliate may at any
time dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

(d) Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware law without regard to its conflict of
laws principles.

(e) Section 409A. This Plan is intended to meet the requirements of Section 409A
of the Code and may be administered in a manner that is intended to meet those
requirements and will be construed and interpreted in accordance with such
intent.  All Awards granted and payments hereunder will either be exempt from
Section 409A of the Code or will be subject to Section 409A of the Code and will
be structured in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto. Any
provision of this Plan that would cause an Award or payment to fail to satisfy
Section 409A of

-10-

--------------------------------------------------------------------------------

 

the Code will be amended (in a manner that as closely as practicable achieves
the original intent of the Award) to comply with Section 409A of the Code on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A of the Code.

(f) Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g) Other Laws.  The Committee may refuse to issue or transfer any shares of
Stock or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Stock or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the shares of Stock are then traded, or
result in recoverable short-swing profits under Section 16(b) of the Exchange
Act, and any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.

(h) No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

(i) No Fractional Shares of Stock.  No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional shares of Stock or whether such fractional
shares of Stock or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

(j) Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(k) Facility Payment.  Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

-11-

--------------------------------------------------------------------------------

 

(l) Gender and Number.  Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

Section 9. Term of the Plan.

The Plan became effective on the later of the date of its initial approval by
the Board of Directors of Targa Resources GP LLC, a Delaware limited liability
company (the “General Partner”) or the initial public offering of the common
units of the Partnership and, except as provided below with respect to
Performance Shares, shall terminate on, and no Awards may be granted after, the
earliest of the date established by the Board or the Committee, the 10th
anniversary of the date the Plan was adopted by the General Partner (or such
earlier anniversary, if any, required by the rules of the exchange on which
Stock is traded) or the date Stock is no longer available for delivery pursuant
to Awards under the Plan.  Notwithstanding the foregoing, the Board or the
Committee may provide that the Plan shall continue without regard to such
termination with respect to the grant of Performance Shares, provided such
Performance Shares shall be payable only in cash.  Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
prior to any Plan termination, and the authority of the Board or the Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.

US 4019991v.4

 

 

-12-